April 21, 2009
Jerry L. Calvert
President & CEO
First National Bancshares, Inc.
215 N. Pine Street
P.O. Box 3508
Spartanburg, SC  29304


Dear Mr. Calvert:


As of December 31, 2008, First National Bancshares, Inc. is not in compliance
with Section 4., Negative Covenants c, e, f and g of the Loan Agreement dated
December 28, 2007.  As a result, an event of default has occurred under Section
8 (ii) of the same Loan Agreement.  As such, Nexity Bank has the right to seek
remedies granted in the loan documents including the right to “sell, assign and
deliver or collect the whole or any part of the Collateral” (Pledge Agreement –
5. Default and 11. Power of Sale).  The collateral includes 1,100,000 shares of
common stock of First National Bank of the South; stock certificate number 001
together with any and all stock rights, rights paid in stock, new securities or
other properties to which the Pledgor is or may hereafter become entitled to
receive on account of shares.


Nexity Bank is requesting the borrower to provide any information and access to
information (to be determined) sufficient to allow Nexity Bank and/or its
designated parties to complete an immediate and thorough due diligence.  While
Section 4 (a) of the Loan Agreement requires that the borrower provide this
information, Nexity Bank would require that this information be provided when
requested and not within the minimum time frames stipulated in this
covenant.  If the borrower would agree to provide this information under these
terms, Nexity Bank would agree to waive only its ability to seize the collateral
under the Pledge Agreement; Section 11. until June 30, 2009.  All other terms
and conditions of the loan documents including other rights, powers, provisions
and remedies granted to the lender shall continue to exist and may be exercised
by Nexity Bank at any time. Please sign the attached signature page
acknowledging your acceptance of these terms.


Sincerely,
   
Greg Lee
Chairman




--------------------------------------------------------------------------------




Signature Page First National Bancshares Loan


Nexity Bank
First National Bancshares, Inc



      /s/ Greg Lee
 
    /s/ Jerry L. Calvert
By:
 
Greg Lee
 
Accepted by:  
Jerry L. Calvert
   
Chairman and CEO
   
President and CEO
           
      April 21, 2009
 
       April 30, 2009
Date
 
Date




--------------------------------------------------------------------------------

